 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   LAUSTEVEION JOHNSON,
                                                         Case No.: 2:17-cv-03045-RFB-NJK
12          Plaintiff(s),
                                                                      ORDER
13   v.
                                                                   (Docket No. 40)
14   DICUES, et al.,
15          Defendant(s).
16         Pending before the Court is Defendants’ motion for an extension of time to respond to
17 Plaintiff’s amended complaint. Docket No. 40. For good cause shown, the Court GRANTS the
18 motion. Id. Accordingly, Defendants shall respond to Plaintiff’s amended complaint no later than
19 February 29, 2020. No further extensions will be granted.
20         IT IS SO ORDERED.
21         Dated: January 31, 2020
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
27
28

                                                  1
